NEWS RELEASE FOR RELEASE: IMMEDIATELY WAYNE SAVINGS BANCSHARES, INC. ANNOUNCES EARNINGS FOR THE QUARTER AND YEAR ENDED MARCH 31, 2009 Wooster, Ohio (May 20, 2009) – Wayne Savings Bancshares, Inc. (NASDAQ:WAYN), the stock holding company parent of Wayne Savings Community Bank, reported net income for the fiscal year ended March 31, 2009 of $1.9 million or $0.64 per diluted share, compared to net income of $2.0 million, or $0.65 per diluted share for the fiscal year ended March 31, 2008.The decrease in net income for the fiscal year was primarily due to an increase in the provision for losses on loans, a decrease in non interest income and increases in non interest expense, partially offset by increased net interest income and a decrease in federal income tax expense. Net interest income increased $986,000 for fiscal 2009 compared to fiscal 2008.Interest income decreased $1.5 million during fiscal 2009 from fiscal 2008, mainly due to prime rate and general interest rate decreases in fiscal 2009, partially offset by a shift in balance sheet composition from lower yielding investment securities toward higher yielding commercial real estate loans and mortgage-backed securities.Interest expense decreased $2.5 million during fiscal 2009 from fiscal 2008 as a result of decreased rates paid on deposits and a decrease in deposit balances, partially offset by increases in both short term borrowings and advances from the Federal Home Loan Bank of Cincinnati.Non interest income decreased $157,000, mainly due to the absence of the receipt of a $115,000 non-recurring prepayment penalty associated with a paid off commercial loan relationship and a $25,000 gain resulting from the required redemption of VISA USA stock following VISA’s initial public offering that were recorded in the 2008 fiscal year, partially offset by a $49,000 increase in gains on the sale of mortgage loans. The provision for losses on loans totaled $1,068,000 for fiscal 2009, an increase of $834,000 from the $234,000 provision recorded in fiscal 2008, based primarily on an increase in non-performing loans and on management’s evaluation of the delinquency trend in the overall portfolio, growth in the commercial loan portfolio and economic conditions in our market area.Non-performing loans increased to $5.0 million, or 1.97% of net loans at March 31, 2009, compared to $1.9 million or 0.77% of net loans at March 31, 2008.The increase in non-performing loans was comprised primarily of one commercial loan secured by real estate collateral totaling $2.8 million that has experienced payment difficulties and was placed on non-accrual during the year ended March 31, 2009.Management has evaluated this loan for specific impairment, including obtaining a new appraisal, and made the necessary specific provision to reflect potential impairment.This loan is in the workout process, and based on current information, management expects that the adjusted carrying value of the loan will be realized. MORE PAGE 2 Non interest expense for fiscal 2009 increased by $129,000 or 1.3%.Compensation expense only increased $12,000, or 0.2%, due to more efficient staffing of operations combined with the absence of severance expenses recognized during the fiscal 2008 period associated with a restructuring of operations.Real estate owned expense increased $157,000 mainly due to valuation charges taken against three properties to reflect pricing conditions in the Company’s market area and the absence of a $31,000 gain on the sale of foreclosed real estate properties in the fiscal 2008 period. Federal deposit insurance premiums increased by $83,000 due to scheduled rate increases and the absence of credits used to offset premiums in previous periods.The Company expects that such premiums will continue to increase during the remaining portion of 2009, particularly in light of proposed special assessments.Franchise tax expense increased $65,000 due to refund claims filed in the fiscal 2008 period relating to prior years’ amended returns.Other operating expense decreased $195,000 mainly due to reductions in professional service fees associated with establishing compliance procedures in fiscal 2008 related to Section 404 of the Sarbanes-Oxley Act of 2002.Federal income tax expense decreased by $64,000 due to decreased pre-tax income. For the fourth fiscal quarter ended March 31, 2009, net income was $147,000 or $0.05 per diluted share, compared to $448,000, or $0.16 per diluted share for the quarter ended March 31, 2008.The decrease in net income was primarily due to increases in the provision for losses on loans and non interest expense and a decrease in non interest income, partially offset by increased net interest income and a decrease in federal income tax expense. Net interest income increased $369,000 for the quarter ended March 31, 2009, compared to the quarter ended March 31, 2008.Interest income decreased $440,000 during the 2009 quarter mainly due to market interest rate decreases.Interest expense decreased $809,000 during the quarter mainly due to decreased balances and rates paid on certificates of deposit, partially offset by an increase in the balances of borrowed funds used to offset the loss of deposits.The provision for losses on loans increased by $683,000 mainly due to the one commercial real estate loan discussed above.Non interest income decreased $113,000, mainly due to the absence of the receipt of a non-recurring prepayment penalty of $115,000 that was realized in the 2008 period, partially offset by a $49,000 increase in gains on sales of mortgage loans.Non interest expense increased $38,000 for the quarter ended March 31, 2009 compared to the quarter ended March 31, 2008 primarily due to an increase of $76,000 in federal deposit insurance premiums due to a scheduled increase in premium rates and the absence of credits used to offset premiums in prior periods and a $157,000 increase in real estate owned expense as also discussed above, partially offset by the absence of severance expenses incurred as a result of a restructuring of operations during the 2008 period,.Federal income tax expense decreased $164,000 as net income decreased for the 2009 period compared to the 2008 period. MORE PAGE 3 According to Phillip E. Becker, President and Chief Executive Officer, “over a year of difficult economic conditions have had an impact on Wayne Savings and all other financial institutions as reflected in asset quality measures and by factors such as increased federal deposit insurance premiums.However, Wayne Savings continues to be profitable with a strong tangible capital position, is well capitalized for regulatory purposes and did not need to access funds under the TARP program.The Company maintains its focus on the basics of a successful banking business.These basics include pricing discipline in the face of significant competitive pressure, a focus on credit quality in both new originations and in the existing portfolio and the efficient administration of our non performing assets and relationships.We believe that continuing our focus on these banking basics, along with continued emphasis on the control of non-interest expense, will be the foundation for enhancing shareholder value.” At March 31, 2009, Wayne Savings
